Citation Nr: 0907497	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  03-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability to include duodenitis and irritable bowel 
syndrome.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004.  The appeal was remanded by the Board in 
December 2006.  In a decision/remand dated in April 2008, the 
Board granted service connection for multiple sclerosis, and 
remanded the issues of service connection for 
gastrointestinal and psychiatric disabilities for further 
development and consideration, in light of the grant of 
service connection for multiple sclerosis.   

In the April 2008 Board decision, although the FINDINGS OF 
FACT, CONCLUSIONS OF LAW, REASONS AND BASES, and REMAND 
sections of the April 2008 Board decision correctly stated 
that service connection for multiple sclerosis was granted in 
that decision, the ORDER mistakenly stated that the claim was 
denied.  In the August 2008 supplemental statement of the 
case, the Appeals Management Center (AMC) referred to 
multiple sclerosis as a non-service-connected condition.  
However, in October 2008, the Board clarified the matter, 
issuing a Corrected Decision changing the sentence in the 
ORDER of the April 2008 decision from "Service connection 
for multiple sclerosis is denied" to correctly read 
"Service connection for multiple sclerosis is granted."  
The only copy of this Corrected Decision currently in the 
claims file was provided by the Veteran's representative in 
connection with an informal hearing presentation dated in 
February 2009.  The Board observes that the claims file copy 
of the Corrected Decision may have been incorporated into a 
temporary claims folder, often created at the RO to enable 
other action on a Veteran's case while the claims file is 
located at the Board or AMC.  To ensure that correct action 
has been taken on the Board decision, the RO is directed to 
review the April 2008 Board decision, together with the 
October 2008 Corrected Decision, and ensure that the Board 
decision granting service connection for multiple sclerosis 
is implemented.  

Additionally, in October 2008, a claim for service connection 
for a vision condition secondary to service-connected 
musculoskeletal was received.  This issue is REFERRED to the 
RO for initial development and consideration.


FINDINGS OF FACT

1.  Duodenitis and irritable bowel syndrome were first 
diagnosed several years after service and were unrelated to 
gastrointestinal symptoms shown in service or to service-
connected multiple sclerosis, and are not currently present.

2.  An acquired psychiatric disability, diagnosed as mood 
disorder due to general medical condition and/or organic 
affective disorder, developed secondary to service-connected 
multiple sclerosis.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability to include duodenitis and 
irritable bowel syndrome was not incurred in or aggravated in 
active service, and was not proximately due to or aggravated 
by service-connected multiple sclerosis.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  An acquired psychiatric disability, diagnosed as a mood 
disorder due to general medical condition with depressive 
features, and/or an organic affective disorder, is 
proximately due to service-connected multiple sclerosis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in February 2003, prior to the 
initial adjudication of the claims addressed in this 
decision, the RO advised the claimant of the information 
necessary to substantiate a claim for service connection, and 
of her and VA's respective obligations for obtaining 
specified different types of evidence.  She was notified of 
the service incurrence, current disability, and nexus 
elements of a service connection claim.  She was advised of 
various types of lay, medical, and employment evidence that 
could substantiate the various elements of her service 
connection claims.  A letter dated in December 2006 contained 
similar information, and also provided information regarding 
ratings and effective dates in that letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The timing defect was 
cured by a subsequent readjudication in a supplemental 
statement of the case dated in September 2007.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The notice letters have not included information pertaining 
to secondary service connection, both as proximately due to a 
service-connected disability and by aggravation of a service-
connected disability.  Largely, this is because service 
connection was not granted for the disability underlying the 
secondary service connection issues, multiple sclerosis, 
until the April 2008 Board decision.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
VA must demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Instead, the 
Federal Circuit held in Sanders that all VCAA notice errors 
are presumed prejudicial and require reversal unless VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  

In this case, statements and other evidence that the Veteran 
and her representative have submitted demonstrate that the 
Veteran has actual knowledge of the secondary service 
connection requirements.  Her arguments have been responsive 
to the legal requirements for secondary service connection.  
In the most recent supplemental statement of the case, in 
August 2008, the RO included the specific requirements for a 
claim based on secondary service connection.  Although this 
was provided in the supplemental statement of the case, which 
does not satisfy VCAA notice requirements, in the context of 
prejudicial error, it served to convey actual notice to the 
Veteran of the requirements for secondary service connection.  
Thus, the Veteran received actual notice of the requirements 
for establishing secondary service connection, and the notice 
error did not affect the essential fairness of the 
adjudication, nor was the Veteran prejudiced by the VA's 
failure to provide this information in a separate notice 
letter. 

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant, available evidence identified by the Veteran has 
been obtained.  VA examinations were provided concerning both 
issues.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  

The appellant is competent to give evidence about what she 
experienced; for example, she is competent to report that she 
had certain injuries during service or that she experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, she is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A.  Gastrointestinal Disability

Service treatment records show that on June 3, 1977, the 
Veteran was seen complaining that she had had nausea in the 
morning upon getting up.  She had dry heaves and wretching, 
and then, after breakfast, vomiting.  She had a history of a 
"nervous stomach" with excitement.  Over the next few 
months, she was seen on occasion for multi-symptom complaints 
including nausea, which were generally thought to reflect 
viral illness.  In August 1977, she had symptoms including 
right sided abdominal pain with nausea without vomiting, and 
the impression as appendicitis versus ovary/tube pathology; 
later, in September 1977, it was noted that she had an 
ovarian cyst.  The Veteran was hospitalized in October 1977 
for acute gastroenteritis, with manifestations including 
nausea, diarrhea, vomiting, and crampy abdominal pain.  At 
the time of hospital discharge, the condition was noted to 
have been resolved.

Private medical records dated after service show that in 
January 1985, the Veteran had nausea, diarrhea, and lower 
abdominal pain, and the assessment was probable irritable 
bowel syndrome.  In March 1985, symptoms of diarrhea and 
vomiting were attributed to viral gastroenteritis.  In 
October 1988, an upper gastrointestinal series disclosed no 
hiatal hernia or gastroesophageal reflux.  Duodenitis was 
present, and several films were consistent with a superficial 
ulcer crater.  In August 1989, the Veteran had multiple 
complaints, including chronic constipation and left lower 
quadrant pain.  A barium enema did not reveal any lesions of 
the colon.  

In September 2003, H. Shepherd, R.N., stated that she had 
interviewed the Veteran.  She stated that the Veteran's first 
signs or symptoms of irritable bowel syndrome were manifested 
on June 3, 1977.  The Veteran reported multiple sick calls 
during service, with symptoms of severe constipation, 
interspersed with bouts of diarrhea accompanied by 
hemorrhoids and rectal bleeding, continuing since then.  She 
also reported painful stomach cramps and lower abdominal 
pain, which could be accompanied by bouts of constipation and 
diarrhea, abdominal distension, dyspepsia, and excessive 
flatulence.  The Veteran also reported a queasy stomach, 
general malaise, and occasional bouts of bowel incontinence.  
The nurse noted that to complicate matters more, the Veteran 
had developed a duodenal ulcer, which had been directly 
related to duodenitis, a symptom of irritable bowel syndrome.  
She had continued to suffer from bouts of increased 
epigastric pain, burning, discomfort decreased appetite, and 
weight loss.  

A VA gastrointestinal examination was conducted in October 
2003, with review of the claims file.  The examiner noted 
that irritable bowel syndrome had been diagnosed in 1984 and 
duodenitis in 1988.  The Veteran reported her primary symptom 
was constipation, but she had diarrhea two or three times a 
month.  Examination of the abdomen was normal, with no 
masses.  There was mild left lower quadrant tenderness to 
deep palpation.  The diagnoses were irritable bowel syndrome 
and duodenitis.  

A colonoscopy was performed by S. Tabrez, M.D., in December 
2003, due to complaints of rectal bleeding.  The colonoscopy 
disclosed no polyps, masses, diverticulosis, angiodysplasia, 
or colitis.  There were internal and external hemorrhoids, 
which Dr. Tabrez concluded were the probable cause of the 
Veteran's rectal bleeding.  

The Veteran and her husband testified at a Decision Review 
Officer hearing in December 2004.  The Veteran said that she 
had a number of episodes of gastroenterology in and after 
service; she indicated that she was susceptible to any 
illness going around.  She stated that she was now on 
medication which kept her regular.  She said that duodenitis 
and irritable bowel syndrome had both been diagnosed after 
service.  

Private doctor reports of her follow-up for multiple 
sclerosis noted in January 2004 and January 2005 that she had 
occasional stool incontinence.  She denied abdominal pain, 
nausea or vomiting.  

On a VA examination in May 2007, the Veteran complained of 
chronic constipation.  She had no tenesmus.  Rarely, she had 
loose stools with fecal leakage possible if a toilet was not 
near.  She and her husband said she was not diagnosed with 
irritable bowel syndrome, and examination was normal  The 
examiner noted that a colonoscopy two years earlier had 
reportedly been normal.  The diagnosis was that there was no 
irritable bowel syndrome present.  

Private chiropractic records show a bout of bacterial 
gastroenterology which lasted from August 2003 to September 
2003, and which the Veteran attributed to a salad bar.  

On a VA gastrointestinal examination in June 2008, the 
examiner noted that the  records showed no duodenitis or 
irritable bowel syndrome in the service treatment records.  
The Veteran stated she was not diagnosed with any 
gastrointestinal disorder in service. She stated that she had 
been diagnosed with peptic ulcer disease about 20 years 
earlier by a private doctor, with no current problems.  She 
denied esophageal problems.  She denied diarrhea, and stated 
that she had constipation.  On examination, the abdomen was 
normal, her weight was stable, and there were no signs of 
anemia.  A colonoscopy in 2005 had reportedly been normal.  
An upper gastrointestinal series disclosed esophageal reflux 
and a normal duodenum.  The diagnoses were duodenitis and 
irritable bowel syndrome not found; and constipation most 
likely related to hypothyroidism, not of service onset.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board may favor the 
opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board 
is not obliged to accept an opinion based on inaccurate 
medical history.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

The VA examination in October 2003 was reportedly conducted 
with review of the claims file.  The diagnoses were irritable 
bowel syndrome and duodenitis, but these diagnoses appear to 
have been based almost entirely on the 1984 and 1988 
diagnoses, with the only findings being a normal abdomen and 
mild left lower quadrant tenderness to deep palpation, and no 
discussion.  A medical opinion that contains only data and 
conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes is 
derived.  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).    

The nurse's opinion, in September 2003, was based solely on 
an interview with the Veteran, in which the Veteran reported 
symptoms of irritable bowel syndrome beginning June 3, 1977, 
and continuing since then, and the nurse stated that 
duodenitis was due to irritable bowel syndrome.  However, 
service treatment records reflect discrete episodes during 
1977 of complaints including gastrointestinal complaints.  
The last episode, in October 1977, was severe enough to 
warrant hospitalization, but had only been present for 
several hours by the time of admission, and was noted to be 
resolved at the time of discharge.  Further complaints were 
not noted during the three remaining years of the Veteran's 
active duty.  Moreover, as to current disability, the nurse's 
opinion contained no findings.

The Veteran herself testified at her 2004 hearing that 
irritable bowel syndrome had been diagnosed after service.  
At her June 2008 VA examination, she said she had not been 
diagnosed with any gastrointestinal condition in service, but 
that peptic ulcer disease had been diagnosed after service.  
Moreover, she denied having a current diagnosis of irritable 
bowel syndrome.  Additionally, a barium enema in August 1989 
was normal, as were subsequent colonoscopies.  In the course 
of the May 2007 VA examination, both the Veteran and her 
husband said she did not currently have a diagnosis of 
irritable bowel syndrome.  On the most recent examination, in 
June 2008, the examiner specifically stated that the records 
showed no irritable bowel syndrome in service.  Both of these 
examinations concluded that irritable bowel syndrome was not 
present.

For a grant of service connection, a presently existing 
disability is required, defined as a disability existing at 
the time the claim was filed.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  The claim in this case was filed in January 
2003.  As discussed above, there has not been a diagnosis of 
duodenitis or irritable bowel syndrome based on adequately 
explained current symptoms since the claim was filed.  
Moreover, there is no medical evidence positing a causal 
connection between irritable bowel syndrome or duodenitis and 
multiple sclerosis.  The only medical evidence attributing 
the conditions to service, the nurse's opinion.  However, the 
Board this opinion to be of little probative value as it is 
based on history which is not consistent with either the 
service treatment records or the Veteran's own later 
statements. 

For these reasons, the Board concludes that the preponderance 
of the evidence is against the current presence of irritable 
bowel syndrome or duodenitis; against the presence of 
irritable bowel syndrome or duodenitis in service; against a 
nexus between post-service irritable bowel syndrome and 
duodenitis and service; and against a connection between 
post-service irritable bowel syndrome or duodenitis and 
multiple sclerosis.  Accordingly, as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran states that she currently suffers from chronic 
constipation, which she believes is due to multiple 
sclerosis.  In support of her claim, she submitted articles 
and book excerpts, some of which list constipation as a 
possible symptom or complication of multiple sclerosis.  The 
most recent VA examination, however, attributed the 
constipation as most likely due to non-service-connected 
hypothyroidism.  The Board believes the opinion of the VA 
examiner, which is based on the results of examination and 
consideration of the veteran's specific medical history, to 
be more persuasive than general treatise evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Furthermore, 
constipation is a symptom, not a disease or injury, and it is 
a symptom which may be due to any number of causes.  Even it 
was accepted that the constipation was a manifestation of the 
multiple sclerosis, it would remain that there is no separate 
gastrointestinal disorder shown by the evidence, and any 
symptoms such as constipation that may be a manifestation of 
the multiple sclerosis would be more appropriately considered 
by the agency of original jurisdiction in assigning a 
disability rating.  

B.  Acquired Psychiatric Disability

The Veteran contends that she has an acquired psychiatric 
disability due to multiple sclerosis, and, as noted above, 
the Board previously granted service connection for multiple 
sclerosis in a decision dated in April 2008.  

On a VA psychiatric examination in September 2003, an organic 
affective disorder was diagnosed, with symptoms including 
poor memory and concentration, as well as depression.  A 
magnetic resonance imaging (MRI) scan of the brain in June 
2006 disclosed atrophic changes consistent with multiple 
sclerosis, and an MRI of the brain in March 2007 revealed 
diffuse mild cerebral atrophy consistent with multiple 
sclerosis.  A VA examination in June 2007, which included 
psychological testing, resulted in an Axis I diagnosis of 
mood disorder secondary to general medical condition with 
depressive features, and an Axis III diagnosis of multiple 
sclerosis.  On a VA examination in June 2008, the Veteran 
exhibited a constricted affect and dysthymic mood.  The 
examiner agreed with the June 2007 diagnosis, noting that the 
mood disorder and depression appeared related to multiple 
sclerosis, with possible contribution from hypothyroidism.  
The diagnosis was mood disorder due to general medical 
condition, which, the examiner concluded, was at least as 
likely as not related to multiple sclerosis.  

The evidence establishes that the Veteran's psychiatric 
disability is related to her service-connected multiple 
sclerosis.  While the most recent diagnoses have been of a 
mood disorder due to general medical condition, there is also 
evidence of an organic affective disorder, with MRI evidence 
of cerebral changes due to multiple sclerosis.  However, all 
of the conditions have been related to multiple sclerosis, 
and the specific manifestations are therefore a matter for 
consideration in rating the severity of the condition, once 
service connection is granted.  To ensure that all symptoms 
are included in the service-connected disability picture, the 
Board finds that service connection is warranted for an 
acquired psychiatric disability, diagnosed as mood disorder 
due to general medical condition, and/or organic affective 
disorder.  In reaching this determination, the benefit-of-
the-doubt rule has been applied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  




ORDER

Service connection for gastrointestinal disability to include 
duodenitis and irritable bowel syndrome is denied.

Service connection for an acquired psychiatric disability, 
diagnosed as a mood disorder due to general medical condition 
with depressive features, and an organic affective disorder, 
is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


